DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1 and 5 are objected to as depicting a block diagram without “readily identifiable” descriptors of each block, as required by 37 CFR 1.84(n). Rule 84(n) requires “labeled representations” of graphical symbols, such as blocks; and any that are “not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.” In the case of Figures 1 and 5, the blocks and shapes are not readily identifiable per se and therefore require the insertion of text or universally recognizable labels that identifies the function of that block or shape. That is, each block or shape should be provided with a corresponding label identifying its function or purpose.

Claim Objections
Claims 1, 11, and 13 are objected to because of the following informalities:  
Claim 1 is assumed to recite typographical errors in the preamble of the claim, which would raise antecedent basis issues, and “a[[the]] finish of a race” and “a[the] photo finish type of the same finish” are assumed to be intended. 

Claim 13 is assumed to recite typographical errors in the preamble of the claim, which would raise antecedent basis issues, and “a[[the]] finish of a race” and “a[the] photo finish type (10) of the same finish” are assumed to be intended.
 Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 “acquisition unit”, “control unit”, “display unit” in claims 13-14, “control unit” and “display unit” (incorporated by dependency) in claim 15, and “control unit” (incorporated by dependency) in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over DeAngelis et al. (US 5,657,077), herein DeAngelis, in view of Aldridge et al. (US 2015/0312493), herein Aldridge, Nunes et al. (“What Did I Miss? Visualizing the Past through Video Traces”), herein Nunes, and Pendleton et al. (US 2007/0002039), herein Pendleton.
Regarding claim 1, DeAngelis discloses a method (1) for displaying an instant image (20, 30) of the finish of a race, particularly of a sports discipline, from a temporal image (10) of the photo finish type of the same finish, (see DeAngelis col.2, ln. 60 – col. 3, ln. 10, col. 8 ln. 10-25, and Fig. 4, where a camera captures images frames in view of a race course finish line; see DeAngelis Fig. 5 and col. 8, ln. 38-45, where the generated scene image has a time dimension and spatial dimension) the method (1) being implemented by a display system (40) comprising at least one video camera (44, 45) and a display device (43) (see DeAngelis Fig. 4 and  col. 8 ln. 10-25, where the system includes a camera and recorded scenes are displayed on a display monitor), characterized in that the method includes the following steps 
- acquiring (2), at a first predetermined frequency, a first series of one-spatial-dimensional instant images of the finish line (19) of a race, the spatial dimension being substantially directed along the finish line (19) (see DeAngelis col. 6, ln. 50- col. 7, ln. 25, where the images of the line objects are sequentially captured at discrete moments in time, where the field of view of the camera is essentially a plane in space and that the detector array are practically one dimensional; see DeAngelis col. 8, ln. 10-25, where the system captures images from the camera that is located to view the plane representative of the finish line at a selectable frame rate; see DeAngelis col. 8, ln. 50-55 and col. 8, ln. 60- col. 9,ln. 5, where the frame rate at which the camera captures each line object in the scene is adjusted to a desired frame rate), 
- forming (6) a temporal image (10) of the photo finish type from the first series of instant images, the images being juxtaposed in the order of acquisition, such that the abscissa (11) of the temporal image (10) represents a temporal dimension, each point of the abscissa (11) corresponding to a given instant at the finish line (19) (see DeAngelis col. 6, ln. 50- col. 7, ln. 25, where the captured images of the line objects are sequentially forms a larger scene image; see DeAngelis Fig. 5 and col. 8, ln. 38-45, where one dimension of the of the formed image frame is in a time dimension and the other in a spatial dimension corresponding to the spatial information captured at a respective moment in time), and 
- choosing (7) an instant (15, 22) of the temporal image (10) (see DeAngelis col. 14, ln. 5-20, where a user can select a portion of the displayed screen to display a time associated with the selected portion of the screen).
Although DeAngelis teaches that one or more additional cameras can be used to generate additional sequences of digital image frames of the line object of interest (see DeAngelis col 13, ln. 30-60); DeAngelis does not explicitly disclose simultaneously acquiring (3) a second series of two-spatial- dimensional instant images (20, 30) of the same finish line (19) at a second predetermined frequency, the first spatial dimension being substantially directed along the finish line (19) and the second spatial dimension being substantially directed in the direction of the race.
Aldridge teaches in a related and pertinent method for processing event timing images (see Aldridge Abstract), where two dimensional images of a finish line area of a race are captured and processed to generate a time delay integration image (see Aldridge [0046]-[0047]), where the two dimensional images captured are aligned such that a line of the two-dimensional image to be extracted for a TDI image is substantially parallel to the image of the finish line and the other dimension of the  (see Aldridge [0051]; see also Aldridge [0106]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Aldridge to the teachings of DeAngelis, such that an additional camera is used to capture two dimensional images of the finish line. This modification is rationalized some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify or combine the prior art reference teachings to arrive at the claimed invention. In this instance, DeAngelis teaches that one or more additional cameras can be used to generate additional sequences of digital image frames of the line object of interest in a system for recording and displaying a time-sequential scene of a finish line of a race. Aldridge teaches in a related and pertinent method for processing event timing images, where two dimensional images captured of race participants crossing a finish line are aligned such that a dimension of the image is substantially parallel to the image of the finish line and the other dimension of the two-dimensional image would be substantially along the direction of the race participants crossing the finish line. One of ordinary skill in the art would have found that combining the teachings of DeAngelis and Aldridge would reasonably have resulted in capturing the line scan image of DeAngelis and the two dimensional image of Aldridge, which is aligned with the finish line, together of the finish line area as participants crossing the finish line.
Although DeAngelis describes allowing a user to select a portion of the displayed screen to display a time associated with the selected portion of the screen, and that Aldridge describes displaying event timing data which may include images such as TDI images and captured digital two-dimensional images (see DeAngelis col. 14, ln. 5-20; see Aldridge [0191] and [0194]); DeAngelis and Aldridge do not explicitly disclose analysing (8) a two-spatial-dimensional image (20, 30) of the second series, the image 
Nunes teaches in a related and pertinent visualization system that uses slit scanning to allow for exploration of a video history(see Nunes Abstract), where a scan line from a video frame is extracted and added as a slice to a composite image over time (see Nunes sect. Slit scanning), and that a user may select a slice from a visualized row and a corresponding video taken at that point in time is displayed (see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Nunes to the teachings of DeAngelis and Aldridge, such that a user may select a portion of the displayed scene image formed from the captured line objects, and identifying the corresponding two-dimensional image taken at the same point in time as the selected portion of the scene image, and displaying the corresponding two-dimensional image. 
This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. 
In this instance, DeAngelis and Aldridge suggests a base method for recording and displaying a time-sequential scene of a finish line of a race, which captures a line scan image and a corresponding two dimensional image, aligned with the finish line, together of the finish line area as participants cross the finish line.
Nunes teaches a known technique of visualizing video history, where a scan line from a video frame is extracted and added as a slice to a composite image over time and that a user may select a slice from a visualized row and a corresponding video taken at that point in time is displayed.
One of ordinary skill in the art would have recognized that by applying Nunes’s technique would allow for the system of DeAngelis and Aldridge to allow a user to select a portion of the displayed scene image formed from the captured line objects, and identifying the corresponding two-dimensional image 
DeAngelis, Aldridge, and Nunes do not explicitly disclose that analysing the two-spatial-dimension image to determine at least one distance (21, 23, 24), and displaying (9) the analysed two-dimensional image (20, 30) with the determined distance or distances (21, 23, 24).
Pendleton teaches in a related and pertinent method for measuring world coordinates and trajectories of an imaged object and that a graphic may be added to a video replay showing the trajectory (see Pendleton Abstract), where positions of an object from a single two-dimensional image may be determined in three or four dimensional coordinates, which may be used to locate stationary objects or track the flight or movement of other objects during a broadcast of a sporting completion or other objects (see Pendleton [0029]-[0030]), where a geometric model of the environment of the broadcast is obtained to determine transformation equations for each camera providing video during an event (see Pendleton [0048]-[0049]), where an operator may position a cursor over a first pixel at the center of an object and select a second pixel (see Pendleton [0064]-[0066]), and three dimensional positions of the selected pixel positions are calculated (see Pendleton [0068] and [0072]), and that knowing the 3-dimensional positions of the object at the start and end of the captured event, an arbitrary coordinate system may be adopted where the object travels in a 2-dimensional plane and the distance the object has traveled in the x and y directions (in the arbitrarily-selected x, y plane) is known (see Pendleton [0086]), and that a graphic may be blended into a video replay of the captured event to highlight or make visible the trajectory of the object (see Pendleton [0097]-[0098]), where the disclosed teachings may be applied in general case to measuring the 3 dimensional locations of an object above a known geometry using a single video image from a calibrated camera (see Pendleton [0102]).

This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. 
In this instance, DeAngelis, Aldridge, and Nunes suggests a base method for recording and displaying a time-sequential scene of a finish line of a race, which captures a line scan image and a corresponding two dimensional image, and a user selects a portion of the displayed scene image formed from the captured line objects, where the identified corresponding two-dimensional image taken at the same point in time as the selected portion of the scene image is displayed.
Pendleton teaches a known technique of measuring world coordinates and trajectories of an imaged object and that a corresponding graphic may be added to the video replay, where an operator may position a cursor over a first pixel at the center of an object and select a second pixel, calculate the corresponding three dimensional positions of the selected pixels, and that knowing the 3-dimensional positions of the object at the start and end of the captured event, an arbitrary coordinate system may be adopted and the distance the object has traveled in the x and y directions (in the arbitrarily-selected x, y plane) is known, and that a graphic may be blended into a video replay of the captured event to highlight or make visible the trajectory of the object.
One of ordinary skill in the art would have recognized that by applying Pendleton’s technique would allow for the system of DeAngelis, Aldridge, and Nunes to allow a user to select points in the points in the displayed two-dimensional image corresponding to a selected slice portion of the displayed 

Regarding claim 2, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Pendleton disclose the method (1) according to claim 1, characterized in that the temporal photo finish image (10) is displayed in order to choose the instant (15, 22) (see DeAngelis col. 14, ln. 5-20, where a user can select a portion of the displayed screen to display a time associated with the selected portion of the screen; see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a user may select a slice from a visualized row and a corresponding video taken at that point in time is displayed).

Regarding claim 3, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Pendleton disclose the method (1) according to claim 1, characterized in that an acquisition time is measured during the acquisition of the two series of images, and a time is attributed to each image of the two series (see DeAngelis col. 6, ln. 15-30 and col. 7, ln. 25-35, where each digital image frame is marked with a particular time reference; see Aldridge [0047] and [0051], where a capturing time is associated with each digital two-dimensional image and corresponding line of the TDI image; see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a slice from a visualized row is corresponding to a video taken at that point in time).

Regarding claim 4, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Pendleton disclose the method (1) according to claim 1, characterized in that a step of temporal correlation (5) of the two series of images is performed so that each two-dimensional image (20, 30) of the second series of images is correlated with the temporally closest one-dimensional image of the first (see DeAngelis col. 6, ln. 15-30 and col. 7, ln. 25-35, where each digital image frame is marked with a particular time reference; see Aldridge [0047] and [0051], where a capturing time is associated with each digital two-dimensional image and corresponding line of the TDI image; see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a slice from a visualized row is corresponding to a video taken at that point in time).

Regarding claim 5, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Pendleton disclose the method (1) according to claim 1, characterized in that an image (20, 30) of the second series is correlated with a single image of the first series (see Aldridge [0047] and [0051], where a capturing time is associated with each digital two-dimensional image and corresponding line of the TDI image; see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a slice from a visualized row is corresponding to a video taken at that point in time).

Regarding claim 6, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Pendleton disclose the method (1) according to claim 1, characterized in that each image of the first series is correlated with a different image (20, 30) of the second series, such that each instant (15, 22) of the temporal photo finish image (10) is correlated with one two-dimensional image of the second series of images (see DeAngelis col. 6, ln. 15-30 and col. 7, ln. 25-35, where each digital image frame is marked with a particular time reference; see Aldridge [0047] and [0051], where a capturing time is associated with each digital two-dimensional image and corresponding line of the TDI image; see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a slice from a visualized row is corresponding to a video taken at that point in time).

(see Aldridge [0051] and [0106], where the two dimensional images captured are aligned such that one dimension is substantially parallel to the image of the finish line and the other dimension of the two-dimensional image would be substantially along the direction of the race participants crossing the finish line; suggesting that the two spatial dimensions are perpendicular to each other; see also Aldridge Fig. 2 and [0058], where the two spatial dimensions of the two dimensional images are perpendicular to each other).

Regarding claim 8, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Pendleton disclose the method (1) according to claim 1, characterized in that the instant (15, 22) is chosen by selecting a point on the temporal photo finish image (10), the selected two-dimensional image being correlated with the abscissa (11) of the chosen point on the temporal image (10) (see DeAngelis Fig. 5 and col. 8, ln. 38-45, where one dimension of the of the formed image frame is in a time dimension and the other in a spatial dimension corresponding to the spatial information captured at a respective moment in time; see DeAngelis col. 14, ln. 5-20, where a user can select a portion of the displayed screen to display a time associated with the selected portion of the screen; see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a user may select a slice from a visualized row and a corresponding video taken at that point in time is displayed).

Regarding claim 9, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Pendleton disclose the method (1) according to claim 1, characterized in that the first and second frequencies are equal (see DeAngelis col. 8, ln. 65-col. 9, ln. 10, where the frame rate for runners is suggested to be approximately 500 frames per second; see Aldridge [0051], where the frame rate at which two dimensional images are captured are set to substantially match the speed of the object, where the combined teachings would suggest that the frame rates would then be set to the same).

Regarding claim 10, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Pendleton disclose the method (1) according to claim 1, characterized in that the two-dimensional image (20, 30) is analysed to determine the distance (21) between two (16, 18) or more competitors (see Aldridge [0061] participants are displayed crossing the finish line; see Pendleton [0064]-[0066], [0068], [0072], and [0086], where an operator may select two points in an image to determine the corresponding positions and distances between the two points in world coordinates; where the combined teachings would suggest that a user may select two participants as points to measure the known positions and corresponding distances between the two points in world coordinates).

Regarding claim 11, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Pendleton disclose the method (1) according to claim 1, characterized in that the two-dimensional image (20, 30) is analysed to determine the distance (23, 24) between the finish line (19) and one or more competitors (16, 18) (see Aldridge [0061] participants are displayed crossing the finish line; see Pendleton [0064]-[0066], [0068], [0072], and [0086], where an operator may select two points in an image to determine the corresponding positions and distances between the two points in world coordinates; where the combined teachings would suggest that a user may select a participant and the finish line as points to measure the known positions and corresponding distances between the two points in world coordinates).

Regarding claim 12, please see the above rejection of claim 1. DeAngelis, Aldridge, Nunes, and Pendleton disclose the method (1) according to claim 1, characterized in that the first frequency is (see DeAngelis col. 8, ln. 65-col. 9, ln. 10, where the frame rate for runners is suggested to be approximately 500 frames per second), and the second frequency is comprised within a range of 50 to 5,000 images per second (see Aldridge [0051], where the frame rate at which two dimensional images are captured are set to substantially match the speed of the object, where the combined teachings would suggest that the frame rate would then be similarly 500 frames per second).

Regarding claim 13, DeAngelis, Aldridge, Nunes, and Pendleton disclose a system (40) for displaying an instant image (20, 30) of the finish of a race, particularly of a sports discipline, from a temporal image of the photo finish type (10) of the same finish (see DeAngelis col.2, ln. 60 – col. 3, ln. 10, col. 8 ln. 10-25, and Fig. 4, where a camera captures images frames in view of a race course finish line; see DeAngelis Fig. 5 and col. 8, ln. 38-45, where the generated scene image has a time dimension and spatial dimension), the system being characterized in that it includes: 
- an acquisition unit (41) (see DeAngelis Fig. 4 and  col. 8 ln. 10-25, where the system includes a camera) for acquiring, at a first predetermined frequency, a first series of one-spatial-dimensional instant images of the finish line (19) of a race, the spatial dimension being directed along the finish line (see DeAngelis col. 6, ln. 50- col. 7, ln. 25, where the images of the line objects are sequentially captured at discrete moments in time, where the field of view of the camera is essentially a plane in space and that the detector array are practically one dimensional; see DeAngelis col. 8, ln. 10-25, where the system captures images from the camera that is located to view the plane representative of the finish line at a selectable frame rate; see DeAngelis col. 8, ln. 50-55 and col. 8, ln. 60- col. 9,ln. 5, where the frame rate at which the camera captures each line object in the scene is adjusted to a desired frame rate), the acquisition unit (41) also being configured to simultaneously acquire a second series of two-spatial-dimensional instant images of the same finish line (19) at a second predetermined (see Aldridge [0046]-[0047]), where two dimensional images of a finish line area of a race are captured and processed to generate a time delay integration image; and see Aldridge [0051] and [0106], where the two dimensional images captured are aligned such that a line of the two-dimensional image to be extracted for a TDI image is substantially parallel to the image of the finish line and the other dimension of the two-dimensional image would be substantially along the direction of the race participants crossing the finish line, and that the two-dimensional images are captured at a frame rate to match the speed of an object of interest moving through the scene),
- a control unit (42) (see DeAngelis Fig. 4 and  col. 8 ln. 10-25, where the system includes a main control computer) configured to form a temporal image (10) of the photo finish type from the first series of instant images, the images being juxtaposed in the order of acquisition, such that the abscissa of the temporal image represents a temporal dimension, each point of the abscissa (11) corresponding to a given instant at the finish line (19) (see DeAngelis col. 6, ln. 50- col. 7, ln. 25, where the captured images of the line objects are sequentially forms a larger scene image; see DeAngelis Fig. 5 and col. 8, ln. 38-45, where one dimension of the of the formed image frame is in a time dimension and the other in a spatial dimension corresponding to the spatial information captured at a respective moment in time), the control unit (42) also being configured to analyse a two-spatial-dimensional image (20, 30) of the second series, the image (20, 30) being correlated with a selected instant (15, 22) of the temporal image (see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a user may select a slice from a visualized row and a corresponding video taken at that point in time is displayed) to determine at least one distance (see Pendleton[0064]-[0066], [0068] and [0072], and [0086], where an operator may position a cursor over a first pixel at the center of an object and select a second pixel, calculate the three dimensional positions of the selected pixel positions, and that by knowing the 3-dimensional positions of the object at the start and end of the captured event, an arbitrary coordinate system may be adopted, and the distance the object has traveled in the x and y directions (in the arbitrarily-selected x, y plane) is known; see also Pendleton [0102]), 
- a display unit (43) (see DeAngelis Fig. 4 and col. 8 ln. 10-25, where the system includes a display monitor which displays recorded scenes) for displaying the analysed two-dimensional image (20, 30) with the determined distance or distances (21, 23, 24) (see Pendleton [0097]-[0098], that a graphic may be blended into a video replay of the captured event to highlight or make visible the trajectory of the object).
Please see the above rejection of claim 1, as the rationale to combine the teachings of DeAngelis, Aldridge, Nunes, and Pendleton are similar, mutatis mutandis. 

Regarding claim 14, please see the above rejection of claim 13. DeAngelis, Aldridge, Nunes, and Pendleton disclose the system (30) according to claim 13, characterized in that the control unit (42) includes a unit (46) for measuring the acquisition time during which the two series of images are acquired (see DeAngelis col. 6, ln. 15-30, where each digital image frame is marked with a particular time reference generated by a timer lock; see Aldridge [0047] and [0051], where a capturing time received from a clock is associated with each digital two-dimensional image and corresponding line of the TDI image), the control unit (42) being configured to attribute an acquisition time to each image of the two series of images (see DeAngelis col. 6, ln. 15-30 and col. 7, ln. 25-35, where each digital image frame is marked with a particular time reference; see Aldridge [0047] and [0051], where a capturing time is associated with each digital two-dimensional image and corresponding line of the TDI image), and to temporally correlate the two series of images such that each two-dimensional image (20, 30) of the second series of images is correlated with a one-dimensional image of the first series which is (see Nunes sect. Scrubbing and sect. Retrieving Details of the Far Past, where a slice from a visualized row is corresponding to a video taken at that point in time).

Regarding claim 15, please see the above rejection of claim 13. DeAngelis, Aldridge, Nunes, and Pendleton disclose the system (30) according to claim 13, characterized in that the acquisition unit (41) includes a first camera (44) configured to acquire the first series of images, and a second camera (45) configured to acquire the second series of images, the two cameras (44, 45) being oriented along the axis of the finish line (19) (see DeAngelis col. 8, ln. 10-25, where the system captures images from the camera that is located to view the plane representative of the finish line; see Aldridge [0051] and [0106], where the two dimensional images captured from the camera are aligned such that a line of the two-dimensional image to be extracted for a TDI image is substantially parallel to the image of the finish line).

Regarding claim 16, please see the above rejection of claim 13. DeAngelis, Aldridge, Nunes, and Pendleton disclose the system (30) according to claim 13, characterized in that the display unit (43) comprises a screen (47) (see DeAngelis Fig. 4 and col. 8 ln. 10-25, where the system includes a display monitor which displays recorded scenes; and see DeAngelis col. 14, ln. 1-20, where the display is suggested to comprise a screen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661